Case 1:18-cv-03771-PGG Document 32 Filed 05/30/19 Page 1of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT NEW YORK

 

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,

INC., MOTION FOR ADMISSION
PRO HAC VICE

Civil Action No, 1:18-cv-03771-PGG

Plaintiffs

Vv.

PERSONNEL STAFFING GROUP, LLC,

 

Defendant

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and
Eastern Districts of New York, I, Greg Shinall, hereby move this Court for an Order for
admission to practice Pro Hac Vice to appear as counsel for the Defendant in the above-
captioned action.

I am in good standing of the Bar of the State of Illinois and there are no pending
disciplinary proceedings against me in any state or federal court. I have never been convicted of
a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: May 9, 2019 Respectfully Submitted,
2c]

___—4rég Shinall =

Applicant’s Name: Greg Shinall

Firm Name:Sperling & Slater, P.C.

Address: 55 West Monroe Street, Suite 3200
City/State/Zip: Chicago,IL 60603
Telephone/Fax:3 12-641-4873

E-Mail: shinall@sperling-law.com

   
Case 1:18-cv-03771-PGG Document 32 Filed 05/30/19 Page 2 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,

INC., Civil Action No. 1:18-cv-03771-PGG

Plaintiff, AFFIDAVIT OF GREG SHINALL

V.

PERSONNEL STAFFING GROUP, LLC,

 

 

Defendant.
HI LL.E
STATE OF ILLINOIS )
) SS.
COUNTY OF COOK )

GREG SHINALL hereby testifies as follows:
1. I am a partner with Sperling & Slater, P.C, counsel for Personnel Staffing Group,

LLC in this action. I am over the age of 18, and I submit this affidavit in support of my Motion for

Admission Pro Hac Vice.

2. I am a member in good standing of the bar of the state of Illinois.

3. I have never been convicted of a felony.

4. I have never been censured, suspended, disbarred or denied admission or readmission
by any court.

5. A true and correct copy of a certificate of good standing from the State Bar of Illinois

is attached hereto at Exhibit A.

a
6. There are no disciplinary proceedings presently ae Pos.

fe

  

© Greg Shinall

Subscribed and sworn to before me
this 9" day of May, 2019

   
 

 
 
 

Notary Public Beppe Olouelr peehe bec
My Commission expires on NOTARY PUBLIC - STATE OF ILLINOIS
fahrlaa MY COMMISSION EXPIRES: 1207/22

 

  
Case 1:18-cv-03771-PGG Document 32 Filed 05/30/19 Page 3 of 8

EXHIBIT
Case 1:18-cv-03771-PGG Document 32 Filed 05/30/19 Page 4 of 8

 

One Pnidential Plaza
130 East Randolph Drive, Suite
1500
Chicago, IL 60601-6219
(312) 565-2600 (800) 826-8625
Fax (312) 565-2320

Attorney Registration and Disciplinary Commission
of the
Supreme Court of Illinois
www.lardc.org

3161 West White Oaks Drive
Suite 301
Springfield, IL 62704
(217) 522-6838 (800) 252-8048
Fax (217) 522-2417

Chicago
5/9/2019

Re: Greg Shinall
Attorney No. 6204392

To Whom It May Concern:

The records of the Clerk of the Supreme Court of Illinois and this office reflect that Greg
Shinal] was admitted to practice law in Illinois on 11/8/1990; is currently registered on the
master roll of attorneys entitled to practice law in this state; has never been disciplined and is

in good standing.

Very truly yours,
Jerome Larkin
Administrator
AE
By: ———____~__>F&-
Andrew Oliva

Registrar
Case 1:18-cv-03771-PGG Document 32 Filed 05/30/19 Page 5of8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK

 

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,
INC.,

Civil Action No. 1:18-cv-03771-PGG

DECLARATION OF
Plaintiff ALEXANDRA KAMENETSKY SHEA
IN SUPPORT OF MOTION FOR
Vv. ADMISSION
PRO HAC VICE

PERSONNEL STAFFING GROUP, LLC,

 

Defendant.

 

I, Alexandra Kamenetsky Shea, do hereby declare under the penalty of perjury pursuant

to 28 U.S.C. §1746 as follows:

1. I am associate in the law firm Tannenbaum Helpern Syracuse & Hirschtritt LLP,
located at 900 Third Avenue, New York, New York, 10022. I submit this Declaration in support
of the motion, pursuant to Local Rule 1.3(c) of the Local Rules of the United States Courts for
the Southern and Eastern Districts of New York, for an Order granting Greg Shinall admission
pro hac vice to the bar of the United States District Court for the Southern District of New York
in order to appear and participate as counsel for the Defendant in the above-captioned action.

2. I am a member in good standing of the bar of this Court.

3. I have reviewed the Affidavit of Greg Shinall in support of the motion for
admission pro hac vice submitted herewith, and I believe that the affidavit is true and correct.
Greg Shinall is fully familiar with the facts of this case.

4, Upon the foregoing facts, I respectfully request that the Court grant the motion for

[1095208-1]
Case 1:18-cv-03771-PGG Document 32 Filed 05/30/19 Page 6 of 8

the admission pro hac vice of Greg Shinall to the bar of the United States District Court for the
Southern District of New York.
I declare under penalty of perjury under the laws of the United States that the foregoing

statements are true and correct.

Dated: May 74, 2019 Lh

Alexandra’Kamenetsky Shea

[1095208-1]
Case 1:18-cv-03771-PGG Document 32 Filed 05/30/19 Page 7 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK

 

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,
INC.,,

Plaintiff,
V.
PERSONNEL STAFFING GROUP, LLC,

Defendant.

 

Civil Action No. 1:18-cv-03771-PGG

ORDER FOR ADMISSION
PRO HAC VICE OF
GREG SHINALL

The motion of Greg Shinall, for admission to practice Pro Hac Vice in the above

captioned action is granted.

Applicant has declared that he is a member in good standing of the bar of the state of

Illinois; and that his contact information is as follows:

Applicant’s Name: Greg Shinall

Firm Name: Sperling & Slater, P.C.
Address: 55 West Monroe Street, Suite 3200
City/State/Zip: Chicago, IL 60603
Telephone/Fax: 312-676-4873

E-Mail: Shinall@sperling-law.com

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Defendant in the above entitled action;

IT IS HEREBY ORDERED that Greg Shinall is admitted to practice Pro Hac Vice in

the above captioned case in the United States District Court for the Southern District of New

York.

[1095145-1]
Case 1:18-cv-03771-PGG Document 32 Filed 05/30/19 Page 8 of 8

All attorneys appearing before this Court are subject to the Local Rules of this Court,

including the Rules governing discipline of attorneys.

Dated:

 

United States District / Magistrate Judge

[1095145-1]
